UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7781



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAMELA J. ANDERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-96-95, CA-01-564-2)


Submitted:   April 17, 2002                 Decided:   April 29, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela J. Anderson, Appellant Pro Se. Timothy John Stinson, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Pamela J. Anderson appeals the district court’s orders denying

her motion for modification of sentence and her motion filed under

28 U.S.C.A. § 2255 (West Supp. 2001).          We have reviewed the record

and the district court’s orders and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.             United States v.

Anderson, Nos. CR-96-95; CA-01-564-2 (E.D. Va. filed Aug. 24,

entered Aug. 27, 2001; Oct. 4, 2001).           The petition for a writ of

mandamus is denied.           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED




                                        2